180 S.W.3d 48 (2005)
Sonja GADO, Appellant,
v.
Mokhtar GADO, Respondent.
No. ED 86162.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Jack F. Allen, Clayton, MO, for appellant.
*49 Randall D. Grady, St. Louis, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Sonja Gado ("Wife") appeals from judgment of the trial court sustaining Mokhtar Gado's ("Husband") motion to dismiss her petition in equity. Sonja claims that the trial court erred in dismissing her petition in equity with prejudice because it relied on an order from January 1982 that was not supported by any evidence. She further argues that the trial court erred in dismissing with prejudice her petition in equity because it failed to recognize that the 1980 decree was complete when issued and that the 1982 decree was a nullity because it was not supported by any evidence. We find no error and affirm.[1]
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  This court has reviewed Husband's Motion for Damages against Wife for Frivolous Appeal Filing [sic] taken with the case. The motion is denied.